Citation Nr: 1047620	
Decision Date: 12/22/10    Archive Date: 12/30/10

DOCKET NO.  09-14 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from July 1961 to May 1965.  

This case comes before the Board of Veterans' Appeals (the Board) 
on appeal from rating decisions of the St. Louis, Missouri, VA 
Regional Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

The Veteran asserts entitlement to service connection for 
bilateral hearing loss and tinnitus.  Having considered the 
evidence, the Board finds that further development is necessary 
for a determination in this case.  

The Board notes that term "hearing loss disability" is defined in 
VA regulations.  For the purposes of applying the laws 
administered by VA, impaired hearing is considered to be a 
disability when the auditory threshold in any of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
or when the auditory thresholds for at least three of the 
frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels 
or greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

As reflected in the April 2009 notice of disagreement, the 
Veteran asserts constant in-service noise exposure in association 
with having used scaling guns to chip paint and to file the decks 
during service aboard the USS Huse.  In addition he asserts noise 
exposure associated with "3" 50 guns" fired about 10 feet from 
where he was stationed in the "pilot house."  

The September 2008 VA examination report reflects the summary of 
audiologic test results was right sensorineural hearing loss, 
normal to severe, and left mixed hearing loss, mild to severe, 
and the diagnosis entered was unilateral sensorineural hearing 
loss, unilateral mixed hearing loss.  The examiner stated that 
the current type of hearing loss on the left is not consistent 
with acoustic trauma, noting that the Veteran had recently had a 
middle left ear infection and tympanic membrane perforation with 
complaints of decreased hearing thereafter.  Records of treatment 
in this regard, if any, have not been associated with the claims 
file.  

In addition, the examiner stated that bilateral hearing loss and 
tinnitus are less than likely caused by or a result of acoustic 
trauma, noting that the Veteran's hearing was clinically normal 
at separation.  The Board notes that the United States Court of 
Appeals for Veterans Claims (Court), in Hensley v. Brown, 5 Vet. 
App. 155 (1993), indicated that 38 C.F.R. § 3.385 does not 
preclude service connection for a current hearing disability 
where hearing was within normal limits on audiometric testing at 
separation from service if there is sufficient evidence to 
demonstrate a medical relationship between the veteran's in- 
service exposure to loud noise and his current disability. 

In addition, the September 2008 VA examination report notes a 
history of onset of tinnitus 40 years earlier, and that there was 
no evidence of tinnitus in the claims file.  In a March 2008 VA 
Form 21-526, the Veteran noted an onset of hearing loss and 
tinnitus in 1965.  The Court has specifically indicated that lay 
evidence may establish the existence of a current disorder 
capable of lay observation, to include tinnitus.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Charles v. Principi, 16 Vet. 
App. 370, 374 (2002); and Falzone v. Brown, 8 Vet. App. 398, 405 
(1995).  

Further, the September 2008 VA examiner noted that the Veteran 
had worked as an auto mechanic since separation and opined that 
post-service occupational and recreational noise exposures 
"caused or contributed" to the Veteran's hearing loss.  In the 
October 2008 notice of disagreement, the Veteran asserted that 
while he was exposed to noise working as an auto mechanic, the 
use of hearing protection was mandated by the Occupational Safety 
and Health Administration (OSHA).  The AOJ has not attempted to 
obtain relevant OSHA records/examination reports, if any.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should attempt to obtain 
treatment records in association with the ear 
ache and subsequent decrease in hearing 
referenced in the September 2008 VA 
examination report.  All efforts in this 
regard should be documented in the claims 
file and any records obtained should be 
associated with the claims file.  

2.  The AOJ should attempt to obtain any 
relevant OSHA records pertaining to the 
Veteran.  

3.  The AOJ should schedule the Veteran for a 
VA audiology examination to determine the 
nature and etiology of hearing loss and 
tinnitus.  The claims file must be made 
available for review in conjunction with the 
evaluation and the examiner's attention 
should be directed to this remand.  All 
necessary tests should be accomplished.  The 
AOJ should request that the examiner express 
and opinion, in the positive or negative, in 
terms of whether it is "more likely than not" 
(meaning likelihood greater than 50%), "at 
least as likely as not" (meaning likelihood 
of at least 50%), or "less likely than not" 
or "unlikely" (meaning that there is a less 
than 50% likelihood) that the Veteran's 
hearing loss and/or tinnitus were manifest 
during service, whether hearing loss was 
manifest within the initial year after 
separation, or whether hearing loss and/or 
tinnitus are otherwise related, in part or in 
whole, to service, including any noise 
exposure during service.  

The term "at least as likely as not" does not 
mean "within the realm of medical 
possibility."  Rather, it means that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of that conclusion as it is to find 
against it.  The examiner should provide a 
complete rationale for any opinion provided.


4.  In light of the above, the claims should 
be readjudicated.  The AOJ should review all 
development for compliance with this remand 
and any further development in that regard 
should be accomplished prior to returning the 
claims file to the Board.  If the benefits 
sought on appeal remain denied, a 
supplemental statement of the case should be 
issued and the Veteran afforded a reasonable 
opportunity in which to respond thereto.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


